OPINION OF THE COURT
Per Curiam.
By order of this court dated March 30, 1990, the respondent was suspended from the practice of law until further order of this court. On June 6, 1990, the respondent was convicted in the County Court, Westchester County, upon his plea of guilty, of the crime of grand larceny in the second degree in violation of Penal Law § 155.40 (1), which constitutes a class C felony. On November 23, 1990, the respondent was sentenced *222to an indeterminate term of 1 to 3 years’ imprisonment and was directed to make restitution.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Brown, Kunzeman and Kooper, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Arthur J. Selkin, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Arthur J. Selkin is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.